Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment of 05/19/2021 is acknowledged.  Claim 1 - 10 are cancelled and new claims 11 - 31 are added.  Claim 11 - 31 are under examination. 

Examiner’s Note
Please note that “pitch” is defined by the applicant as “the distance from a location on a crest or most outward surface of one flange form structure to the same location on next or adjacent flange form” found in paragraph [0036]. Please see figures 2 and 19, ref “P”. 
Note that “crest” is defined by the applicant as “the top and bottom surfaces joint two flanks of a single thread form near an outer edge or tip thereof” found in paragraph [0034]”.  Please see figures 2 & 19, refs. H1, 51 & 251. 
These definitions are adopted for examination. 

Priority
This application repeats a substantial portion of prior Application No. 15/673200, filed 08/09/2017 (and App. 14/575,337 filed 12/18/2014 and App. 14/086079 filed 11/21/2013 and App. 14/016,457 filed 09/03/2013), and adds disclosure not presented in the prior application. Specifically numerical ranges of the crest height relative to the et seq.  The effective filing date for claims 11 - 22 and 26 - 31 is the filing date of the present application which is 05/23/2019. 
The earliest support for the “contoured nub” as claimed in independent claim 23 was found in provision application 61,851,300 filed 03/05/3013.  The effective filing date for claims 23 - 25 is 03/05/2013. 

Specification
The amendment filed 05/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The paragraph following paragraph [0071] introduces a discussion and range of the crest height H4 relative to the pitch P, more specifically the disclosed range of more than 35% or about 35% to less than 50%.  Applicant states, in the Preliminary Amendment that “No new matter has been added and support for the new claims, amendments to the Specification, and the new Figure can be found in the application as originally filed.”  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 15 and 27 discloses a convex and concave surface of the closure.  A review of the Specification found no such language or descriptions in the Written Description and no reference numbers in the Drawings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 - 22, 26 - 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at . Applicant is required to cancel the new matter in the reply to this Office Action.
New paragraph added after paragraph [0071] and independents claims 11, 27 and dependent claim 26 each recite that the crest has a height that is between about 35% and 50% of the pitch.  The earliest support for this range and a discussion of the height of the crest relative to the pitch was found in the Preliminary Amendment filed 05/19/2021.  It is noted that the Preliminary Amendment was filed after the filing date of the application (05/23/2019) and thus range and discussion are not part of the original disclosure of the application and are considered new matter. Please see MPEP 608.04(a-b). 
Independent claim 11 recites a range of degrees for the first angle, “between 5 degrees and 20 degrees”.  As noted above, because claim 11 is part of the Preliminary Amendment filed after the filing date of the application and is not supported by the original disclosure this limitation is considered to be new matter. This is also true for dependent claim 12 which gives a different range for the first angle.
Claim 13 discloses an angle for a second angle.  It is noted that paragraph [0042] discloses that the load flank tangent line may be reversed, but provides no further details about a reverse angle.  Therefore the range of angles for the second angle is considered new matter since it is not supported by the originally filed application.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26  - 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is dependent upon claim 21 which is dependent upon independent claim 11.  Claim 26 recites “a crest defined by a cylindrical surface parallel to the outer surface, the cylindrical surface of the crest having a height that is between about thirty-five percent to about fifty percent of the pitch”.  It is noted that these limitations are already disclosed by claim 11.  It is unclear if the limitation was worded incorrectly or if claim 26 should be dependent upon independent claim 23 which does not have the same disclosure.  Based upon the order and numbering of the claims and the pertinent disclosure, claim 26 is assumed to depend from claim 23 for purposes of examination. 
Claim 27 recites “a nub is centered at the central axis and extending outward from the lower surface so as to define a convex and a concave surface”. Regarding the concave and convex surfaces, a review of the Specification found no such language nor do the drawings point out such surfaces.  It it unclear which surfaces are intended to be concave and convex.  It appears as though the nub ref. 248 can be a convex surface, however it is difficult to determine the concave surface.  For purposes of examination the surfaces will be interpreted as shown below, wherein the tip of the nub is the convex surface and where the nub meets the planar bottom surface of the closure will be taken to be the concave surface. 


    PNG
    media_image1.png
    653
    737
    media_image1.png
    Greyscale

Claim 27 recites the limitation “the closure load flank tangent line and the closure stab flank tangent line both angling rearwardly towards the break-off head with respect to a transverse axis that is perpendicular to the central axis”.  Each of the figures show the stab flank tangent line angled with respect to a transvers axis (perpendicular to the central axis), such as shown in Fig. 19, ref.  252.  It is unclear how this would be both “rearwardly” and “towards the break-off head ref. 232”. It is assumed, for purposes of examination that “rearwardly” is in a direction away from the central axis of the closure and that “towards the break-off head” should be in a generally proximal or upwardly direction.  This assumption is based up the figures.  Please see remarked Fig. 19 below which shows the assumed interpretation.  The same would also be true for the closure load flank tangent line.  Please note this interpretation is also adopted for the flange as claimed in claim 31. 





    PNG
    media_image2.png
    772
    1058
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 11, 14 - 22, and 27 - 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Rezach et al. (US 2020/0323651 A1).


Regarding claim 11, Rezach discloses a spinal fixation structure (Abstract) comprising: 
an elongate rod (paragraph [0036], ref. 66, Fig. 4); 
a receiver (paragraph [0026], ref. 102, Fig. 3) including an opening configured to receive the rod therein (paragraph [0037], ref. 108), and a receiver guide and advancement structure (paragraph [0039], ref. 112, Fig. 3); 
a closure (paragraph [0025], ref. 12, Fig. 1) rotatably receivable into the receiver in a downward direction 9Fig. 5), the closure configured to secure the rod in the opening of the receiver and including a central axis (Fig. 2, ref. “X1”), a lower surface, an outer cylindrical surface (see remarked Fig. 2 below), and a closure guide and advancement structure defined by a pitch (paragraph[0031], Fig. 2, ref. “P1”) and a crest extending externally from the outer cylindrical surface and winding continuously and helically about the closure (paragraph [0031], ref. C1, Fig. 2), the closure guide and advancement structure configured to interlock with the receiver guide and advancement structure (Fig. 5), the closure guide and advancement structure including a closure load flank (paragraph [0027], ref. 36, Fig. 2) and a closure stab flank (paragraph [0027], ref. 34, Fig. 2), wherein an obtuse angle is defined between a first tangent line extending along the closure stab flank and a second tangent line along a portion of the outer 



    PNG
    media_image3.png
    696
    682
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    651
    880
    media_image4.png
    Greyscale




Regarding claim 15, Rezach discloses the 15. (New) The spinal fixation structure of claim 11, wherein a rod-engaging nub is centered at the central axis on the lower surface of the closure, the nub comprising a concave surface and a convex surface (Fig. 2, ref. 64, note that the concave and convex surfaces are considered to be analogous to those of the present application, wherein the convex surface is the point of the nub and the concave surface is taken to be the meeting between the lower surface and the nub surface).  

Regarding claim 16, Rezach discloses the spinal fixation structure of claim 11, wherein the receiver includes a pair of upright arms that define a channel therebetween (paragraph [0037], refs. 104, 106, Fig. 3).  

Regarding claim 17, Rezach discloses the spinal fixation structure of claim 11, wherein the lower surface is a planar surface that is perpendicular to the central axis (remarked Fig. 2 as shown above in the rejection of claim 11 shows the lower surface be planar and perpendicular to the central axis).  



    PNG
    media_image5.png
    646
    794
    media_image5.png
    Greyscale


Regarding claim 19, Rezach discloses the spinal fixation structure of claim 11, wherein the closure guide and advancement structure further includes a flange joining together the closure loading flank and the cylindrical surface of the crest (the body of the thread, ref. 32 as shown in Fig. 2 is considered to be the flange).  

Regarding claim 20, Rezach discloses the spinal fixation structure of claim 11, wherein the closure includes an internal drive structure for removal with a tool (paragraph [0025], ref. 18, Fig. 1).  

Regarding claim 21, Rezach discloses the spinal fixation structure of claim 11, further comprising a bone attachment shank configured to couple to the receiver (paragraph [0049], refs. 100, 180, Fig. 4, ref. 180).  

Regarding claim 22, Rezach discloses the spinal fixation structure of claim 11, wherein the closure guide and advancement structure defines at least in part a reverse angle threadform (Fig. 2 shows the closure load flank tangent line slightly angled upward, thus a reverse angle as defined by applicant in paragraph [0042] of the present application).

Regarding claim 27, Rezach discloses a spinal fixation structure (Abstract) comprising: 
a receiver (paragraph [0026], ref. 102, Fig. 3) including a pair of arms that define a channel therebetween (paragraph [0037], refs. 104, 106, 108, Fig. 3); and 
a closure (paragraph [0025], ref. 12, Fig. 1) rotationally receivable into the channel in a downward direction (Fig. 5), the closure including a central axis (Fig. 2, ref. X1), a lower plug (paragraph [0025], ref. 16, Fig. 1), and a break-off head coupled to the lower plug (paragraph [0025], ref. 14, Fig. 1), the lower plug including a lower surface (see remarked Fig. 2 below), a nub centered at the central axis and extending outward from the lower surface so as to define a convex and a concave surface (Fig. 2, ref. 64, please note that the convex and concave surfaces are interpreted as discussed above), an outer cylindrical surface (see remarked Fig. 2 below), and a closure guide and advancement structure extending outward from the outer cylindrical surface and 

    PNG
    media_image6.png
    647
    703
    media_image6.png
    Greyscale



    PNG
    media_image4.png
    651
    880
    media_image4.png
    Greyscale


Regarding claim 28, Rezach discloses the spinal fixation structure of claim 27, wherein the closure load flank tangent line angles rearwardly towards the break-off head with respect to the transverse axis at least one degree (paragraph [0029] discloses angle a2 is about 5 degree, please note that the negative/positive angles are determined equivalent since this is based on where one places the tangent line).  

Regarding claim 29, Rezach discloses the spinal fixation structure of claim 28, except wherein the closure stab flank tangent line angles rearwardly towards the break-off head with respect to the transverse axis less than twenty degrees. (paragraph [0028] discloses angle a1 which is about 15 degrees). 

Regarding claim 30, Rezach discloses the spinal fixation structure of claim 27, wherein the closure guide and advancement structure further includes a flange position between the closure loading flank and the crest (Fig. 2, ref. 32). 

Regarding claim 31, Rezach discloses the spinal fixation structure of claim 30. Wherein the flange protrudes rearwardly towards the break-off head (Fig. 2, under the current interpretation),

Claim(s) 23 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson (US 2004/0049196 A1).


a receiver including a pair of arms that define a channel there between (paragraphs [0054 - 55] discloses a receiver ref. 10 having a pair of arms ref. 18 defining a channel ref. 19, Fig. 3); and 
a closure (Fig. 1, ref. 11) rotationally receivable into the channel in a downward direction (Fig. 3), the closure including a central axis (paragraph [0056], ref. 42, Fig. 4), a lower plug (paragraph [0056], ref. 22, Fig. 1), and a break-off head coupled to the lower plug (paragraph [0056], ref. 23, Fig. 1), the lower plug including a lower surface (paragraph [0056], ref. 34, Fig. 1), a contoured nub centered at the central axis and extending outward from the lower surface (paragraph [0057], ref. 38, Fig. 2), an outer cylindrical surface (see remarked Fig. 8 below), and a closure guide and advancement structure defined by a pitch and extending outward from the outer cylindrical surface and extending continuously and helically about the lower plug (fig. 8 shows a thread of guide and advancement structure defined by a pitch - the same definition is adopted as that of the application), the closure guide and advancement structure including a closure load flank and a closure stab flank (see remarked fig. 8 below), wherein an obtuse angle is defined between a first tangent line extending along the closure stab flank and a second tangent line along the outer cylindrical surface to which it adjoins, and an acute angle is defined 4U.S. Application No. 16/420,732Attorney Docket No.: JAC023-621986Preliminary Amendmentbetween a third tangent line along the closure loading flank and a fourth tangent line along the outer cylindrical surface to which it adjoins (see remarked Fig. 8 below).  


    PNG
    media_image7.png
    577
    980
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    611
    705
    media_image8.png
    Greyscale







Regarding claim 25, Jackson discloses the spinal fixation structure of claim 24, wherein the flange protrudes rearwardly from the closure loading flank (Fig. 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezach et al. (US 2020/0323651 A1).

very close but not specifically in-line with the required numerical range of claim 12.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first angle of Rezach to be between 10 and 15 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13, Rezach discloses the spinal fixation structure of claim 11, wherein the third tangent line is disposed at a second angle relative to the transverse axis (paragraph [0029], Fig. 2, ref. a2), but is silent regarding that the second angle being between 1 degree and 5 degrees relative to the transverse axis. Please note that the end points of this range, specifically 1 and 5, are taken to be excluded due to the language of “between”.  Therefore the disclosed “about -5” of Rezach is very close but not specifically in-line with the required numerical range of claim 13.  Please note also that the -5 is taken to be equivalent to 5 as this is dependent upon the placement of the transverse axis. 

.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2004/0049196 A1) in view of Rezach et al. (US 2020/0323651 A1).

 	Regarding claim 26, Jackson discloses the  spinal fixation structure of claim 21, wherein the closure guide and advancement structure further includes a crest defined by a cylindrical surface parallel to the outer cylindrical surface, the cylindrical surface of the crest having a height (see remarked Fig. 8 below), however Jackson is silent that the height is between about thirty-five percent to about fifty percent of the pitch.

Rezach teaches an analogous spinal fixation structure (Abstract) having a crest height (ref. W1, Fig. 2) that is between about thirty-five percent to about fifty percent of the pitch (paragraph [0031]).  Rezach teaches that the height is chosen to disperse a load applied by shear forces during engagement of the closure 12 with the receiver 102. As such, height W1 is configured to resist and/or prevent effects of shear forces on the closure 12 and receiver 102 during tightening (paragraph [0031]).


    PNG
    media_image9.png
    552
    720
    media_image9.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height and pitch of Jackson such that the crest height is bewtween about 35 percent to about 50 percent of the pitch, as taught by Rezach, for the purpose of dispersing loads and resist and/or prevent effects of shear forces on the spinal fixation structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/           Examiner, Art Unit 3773